Citation Nr: 1441483	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for right knee anterior cruciate ligament and medial meniscus tears, currently rated at 20 percent.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1999 to August 1999, from June 2002 to July 2002, and January 2003 to January 2004.  He also served with the Marine Corps Reserves until January 2007, with periods of inactive duty for training.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in a November 2012 rating decision, after the Veteran perfected an appeal of the claim listed above, the RO granted service connection for arthritis of the right knee, effective November 7, 2012, and assigned a separate 10 percent disability rating.  The record does not show that the Veteran filed a notice of disagreement with the evaluation assigned for his right knee arthritis.  Accordingly, that issue is not before the Board.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issues of entitlement to service connection for ankle and foot disabilities secondary to a service-connected right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Notice of Disagreement, dated November 15, 2010 and VA Form 9, dated March 1, 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by flexion to no worse than 120 degrees, with pain beginning at 100 degrees; extension to no worse than zero degrees; complaints of pain, swelling, giving out, and locking; no ligament laxity; and a diagnosis of arthritis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for right knee anterior cruciate ligament and medial meniscus tears have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  RIGHT KNEE DISABILITY RATING

The Veteran is seeking a higher disability rating for his service-connected right knee anterior cruciate ligament and medial meniscus tears, which is currently evaluated at 20 percent disabling under Diagnostic Code 5257-5258, effective March 22, 2004.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Disability evaluations are determined by the application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

The Diagnostic Codes relevant to the knee disabilities are 5003, 5010, and 5257-5261.  The Veteran is currently rated at 20 percent for residuals of anterior cruciate ligament and medial meniscus tears of his right knee, under Diagnostic Code 5257-5258.  The Veteran is also rated at 10 percent for arthritis of his right knee under Diagnostic Code 5260-5010.  As discussed above, the issue of increase of the arthritis rating is not before the Board.    

In a medical record dated in April 2009, the Veteran complained of pain and instability in his right knee, as well as difficulty with activities that required flexion and extension of his knee such as running and biking. He also complained of periodic stiffness, episodes of significant swelling, and the need to use a brace for stability.  Upon examination, the Veteran had discomfort with full flexion and extension of the knee, particularly with the valgus test.  However, the VA examiner did not record any laxity in the knee during that test.  The Lachman's test was negative.  The examiner also noted that the Veteran had diffuse moderate effusion and tenderness along the medial and lateral joint lines.  The examiner concluded that the Veteran had full range of motion in his right knee.  

In a medical record dated in May 2009, the Veteran again reported right knee pain and instability.  Specifically, he stated there were several incidents of his knee giving out when stepping out of a car or off a curb.  The examiner noted that the Veteran had no effusion, no tenderness over his patella, and no lateral joint line tenderness.  However, the Veteran had medial joint line tenderness.  Range of motion was from zero to 120 degrees.  The Veteran's knee was stable to varus and valgus stress, but had a positive anterior drawer test result.

The Veteran was afforded a VA C&P examination in September 2009.  He described symptoms such as constant pain, buckling of his knee as often as twice per day, and swelling.  He also stated that he had to wear a brace when walking or jogging, and had flare-ups of pain with weight-bearing activities.  In terms of effect on daily living, the Veteran stated that he could no longer run as much as he used to, since running more than one mile caused him intolerable pain.  He also had to reduce the number of hours he spent on site visits for work.  The examiner reviewed the Veteran's claim file and noted his prior complaints of his giving out when he would step out of a car or off a curb. During examination, the examiner observed that the Veteran had a normal gait.  The examiner also noted that the Veteran had tenderness at the medial joint line.  There was no effusion in the knee.  Range of motion testing, which was performed three times for accuracy, showed range of motion to be zero to 125 degrees.  The McMurray's test was negative; however, there was a positive anterior drawer test result.

A medical record dated in October 2009 indicates that the Veteran continued to have pain in his right knee.  However, he no longer had feelings of instability.  On examination, the Veteran had full range of motion, and no effusion.  He also had a negative Lachman test.  The examiner concluded that the Veteran's right knee was neither clinically nor functionally unstable.

The Veteran was given another VA examination in November 2012.  The Veteran complained of almost daily pain, swelling, and instability when not wearing a brace.  He also reported experiencing a pain flare-up in which he could barely walk for five days.  The Veteran treated his pain with ibuprofen 800mg twice per day.  Range of motion testing, which was performed three times for accuracy, showed flexion to 100 degrees without pain and up to 125 degrees with pain, and hyperextension of 10 degrees.  The Veteran had mild tenderness of the medial joint line, and crepitus at the upper joint line.  The Lachman test was negative.  The posterior drawer test was positive on the right knee 1+.  The examiner observed there was no medial-lateral instability.  There was no effusion or evidence of recurrent patellar subluxation.  The examiner noted that the Veteran did not have any functional impairment of the knee when observed for a 25-foot walk.  

The Board finds that the criteria for a disability rating in excess of 20 percent have not been met.  Since the Veteran's disability rating is under Diagnostic Codes 5257 and 5258, the Board will consider both of these rating criteria, as well as all other potentially applicable rating criteria.  As an initial matter, the Board notes that the Veteran is already rated at 20 percent under Diagnostic Code 5258, which is the maximum and only available rating.  38 C.F.R. § 4.71a.  Thus, there is no higher schedular evaluation that the Veteran could possibly receive under that diagnostic code.  Furthermore, although Diagnostic Code 5258 provides for a single 10 percent rating, the Veteran may not receive ratings under both Diagnostic Codes 5257 and 5258, as that would result in pyramiding, since the symptomatology attributable to dislocated cartilage and removal of the cartilage are overlapping in the Veteran's case.  38 C.F.R. § 4.14.

Nonetheless, the Board has considered whether any other diagnostic code would allow for a higher disability rating for the Veteran's right knee anterior cruciate ligament and medial meniscus tears, which is manifested by pain, locking, and other orthopedic factors such as swelling and a feeling of instability.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating applies where subluxation or lateral instability is severe.  A 20 percent rating applies where subluxation or lateral instability is moderate.  A 10 percent rating applies where subluxation or lateral instability is slight.  30 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (2013); 38 C.F.R. §4.2, 4.6 (2013).

In this case, the evidence demonstrates that there is essentially no lateral instability or recurrent subluxation as contemplated under Diagnostic Code 5257, nor does there appear to be the near equivalent of such symptomatology.  First, although the Veteran claims to have severe subluxation, the September 2009 and November 2012 VA examiners expressly stated that there was no evidence of recurrent subluxation/dislocation.  The Board acknowledges that the Veteran's primary complaint is a feeling of instability.  While the Veteran is competent to report the symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing his knee instability, the Veteran has stated that his knee "gives out," and that there is extreme fatigue and buckling.  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  

The objective medical testing shows that although drawer tests have been positive, other ligamentous testing has been consistently normal.  Additionally, medical examiners repeatedly noted that there was no evidence of instability despite the positive drawer tests.  Since clinical testing has been negative for subluxation and lateral instability, the Board considers the Veteran's observations of subluxation and instability as the equivalent to giving way, and not the subluxation and lateral instability as contemplated by Diagnostic Code 5257.  The medical records documenting the lack of instability are more probative than the Veteran's description of his symptomatology on the question of whether subluxation or instability, as defined by the rating code, is manifested.

Thus, in light of the consistently negative findings on ligamentous testing and conclusions by medical examiners that there was no subluxation and lateral instability, the Board finds that weight of the medical evidence goes against a finding that the Veteran has subluxation and lateral instability in his right knee.

The Board notes that the Veteran is already rated under Diagnostic Code 5260-5010 for painful motion caused by the arthritis.  This rating is not on appeal and the Board cannot consider an additional rating under either 5260 or 5010.  See 38 C.F.R. § 4.14 (2013) ("The evaluation of the same disability under various diagnosis is to be avoided.")

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30, and 40 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004.

In this case, the evidence shows that the Veteran had extension to no worse than zero degrees, even when considering the limitation of motion caused by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that the VA may consider a higher rating based on a greater limitation of motion due to pain on use); VAOPGCPREC 9-98.  Consequently, the evidence does not support a rating under Diagnostic Code 5261 for the right knee disability.  38 C.F.R. § 4.71a.

The Board finds that Diagnostic Codes 5256, 5262, and 5263 do not apply, as there is no evidence of knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.

The Board finds that Diagnostic Code 5055 also does not apply, as there is no evidence the Veteran has undergone a knee replacement.

After a review of all the lay and medical evidence, including the pain and instability that the Veteran has reported, the Board finds that the evidence weighs against an increased rating under Diagnostic Code 5258, or a rating under any other diagnostic code.

II. EXTRASCHEDULAR RATING

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's current knee disability has manifested in arthritis, dislocated meniscus with frequent episodes of locking and pain, and a feeling of instability.  The rating criteria specifically contemplate such symptomatology.  The rating criteria specifically provides ratings for noncompensable limitation of motion due to painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on instability, to include locking and pain (Diagnostic Codes 5257, 5258, and 5259).  Therefore, in comparing the level of severity and symptomatology of the Veteran's knee disability with the rating criteria, there is not "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Finally, the Veteran has not asserted, nor does the evidence of record suggest, any such collective impact or compounding negative effect of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Thus, the Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation. Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115. 


Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2009, November 2009, and October 2012 are of record. The RO has obtained pertinent medical records including the Veteran's VA outpatient treatment reports.

The Veteran was also provided thorough medical examinations, and has made no allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  Thus, the Board finds that no further development of the claim is necessary to reach a decision on the claim. 

 
ORDER

A rating in excess of 20 percent for right knee anterior cruciate ligament and medical meniscus tears is denied.




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


